Opinion filed November 9, 2006 















 








 




Opinion filed November 9, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00203-CV 
                                                    __________
 
                                          MIKE SEILER, Appellant
 
                                                             V.
 
                                       R.
KENT BURGESS, Appellee
 

 
                                          On
Appeal from the 90th District Court
 
                                                       Stephens
County, Texas
 
                                                   Trial
Court Cause No. 29,180
 

 
                                             M
E M O R A N D U M   O P I N I O N
Mike Seiler has filed in this court a motion to
dismiss the appeal.  Seiler states in the
motion that a Notice of Withdrawal of Notice of Appeal has been filed in the
trial court.  Seiler=s motion is granted, and the appeal is
dismissed.
 
November
9, 2006                                                                   PER
CURIAM
Do not publish.  See Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J., McCall, J.,
and Strange, J.